Citation Nr: 1520325	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-26 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the service member's death, to include consideration of whether the death resulted from willful misconduct.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The service member was a member of the Army National Guard between January 1992 and January 1997, when he was separated for unsatisfactory participation; he served an initial period of active duty for training from November 16, 1992 to April 26, 1993.  The service member subsequently rejoined the National Guard and was a member from November 2005 to January 2007, when he left to enlist in the United States Army.  He served on active duty in the United States Army from February 2007 to March 2010, including service in Iraq.  The service member died while on active duty in March 2010.  The appellant is pursuing a claim for service connection for the cause of the service member's death as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that the service member's death was not incurred in the line of duty.

In May 2014, the appellant presented testimony at a Travel Board hearing that was conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the evidence of record.  

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The evidence of record does not include any marriage certificate for the service member and the appellant.  This raises the preliminary question of whether the appellant is, in fact, recognizable as the service member's lawful surviving spouse for purposes of consideration for VA death benefits.  This threshold determination must be made prior to adjudicating her claim for service connection for the cause of the service member's death.  Additional documentation is therefore needed to establish her eligibility as the service member's surviving spouse in this claim.  

Review of the evidence of record reveals that the appellant submitted a VA Form 21-4138 in April 2010; the document was signed by the appellant on April 14, 2010, but the receipt date is listed in the electronic file as April 5, 2010.  It appears that the appellant's statement is incomplete as only one page is included and the appellant's statement ends in the middle of a sentence.  Therefore, on remand, it must be ascertained whether there was writing on the back of the form or whether there was a second page.  Any such additional statement must be added to the evidence of record.

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  For purposes of DIC benefits, the term veteran includes a person who died in active service and whose death was not due to willful misconduct.  38 C.F.R. § 3.3(d).  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty and not the result of the veteran's own misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  However, existence of insanity, as defined in 38 C.F.R. § .354(a), at time of commission of act, negates intent so as to preclude act from constituting willful misconduct under 38 C.F.R. § 3.1(n).  Zang v. Brown, 8 Vet. App. 246, 252-54 (1995).

38 C.F.R. § 3.354(a) defines an insane person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  The United States Court of Appeals for Veterans Claims (Court) has held that the statute requires that the insanity exist only at the time of the commission of an offense and not that insanity must cause the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  

The appellant's claim for service connection for the cause of the service member's death was denied by the RO because the Line of Duty determination issued by the Army stated that the service member's death from gunshot wounds was due to his own misconduct in that he was shot by a police officer after he ran from a store where he had brandished a pistol in the course of robbing the store.  Furthermore, Army records state that the service member had been absent without leave (AWOL) for the month of March 2010.  Review of the evidence of record reveals that the autopsy report from the medical examiner states that toxicology testing had demonstrated the presence of cocaine in the service member's urine.  In addition, a statement from the service member's father indicates that he thought his son had been getting high while staying with his parents in March 2010.  

The appellant maintains that the service member was not responsible for his actions because he was suffering from posttraumatic stress disorder (PTSD) that he incurred as a result of his duties during his deployment to Iraq.  She has stated that the service member was in receipt of military psychiatric care prior to his death.  Review of the evidence of record reveals that, in February 2009, the service member had reported incurring blast-related symptoms.  A clinical notation, dated February 25, 2009, indicates that the service member had been set up for a "level 2 bh evaluation off post."  A February 2010 GI clinic note includes diagnoses of postconcussion syndrome; adjustment disorder with disturbance of emotions and conduct; substance abuse disorder; opioid abuse; and alcohol dependence, in remission.  

Furthermore, the service member underwent a Chapter 14-12 (AWOL) separation examination on September 21, 2009.  The associated report indicates that the service member had previously been referred to the Warrior Support Center for counseling and that he had seen a doctor.  In addition, the service member was described as cleared for separation "once cleared by mental health."  However, none of the service member's in-service psychiatric treatment records have been included in the evidence of record.  On remand, those psychiatric and counseling records must be obtained and associated with the evidence of record.

In addition, the evidence of record does not include all of the service member's service personnel records from his 2007 to 2010 period of active duty in the Army.  The service member's service personnel records, 201 file, narrative evaluation reports and the records relating to his pending Chapter 14-12 (AWOL) separation and any other disciplinary action might shed some light on the service member's state of mind in March 2010.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA also has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, these records should be obtained and associated with the claims file.

In light of the above considerations, the case is remanded for the following:

1.  With assistance from the appellant as needed, obtain a copy of the marriage certificate for the appellant and the service member and associate it with the evidence of record.

2.  Ensure that the entire VA Form 21-4138 signed by the appellant on April 14, 2010, is of record.

3.  Search, at the National Personnel Records Center, or other appropriate sources, for the psychiatric treatment records for the service member dated between February 2009 and February 2010, including the Warrior Support Center and BHD at Fort Carson.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the file are legible.

4.  Search, at the National Personnel Records Center, or other appropriate sources, for the service member's service personnel records (Official Military Personnel File (OMPF)) or alternative records from 2007 to 2010.  In particular, the service member's 2007-2010 Army narrative performance evaluation reports (including records relating to counseling letters, disciplinary actions, AWOL status, demotions and pending chapter separation) must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the file are legible.

5.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant must also be informed of the negative results and be given opportunity to secure the records.

6.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the issue of whether the appellant is entitled to service connection for the cause of the service member's death, to include consideration of whether the death resulted from willful misconduct.

7.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and her representative.  The SSOC must contain notice of all relevant actions taken on the appellant's claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

